Colony of Rhode Isd etc. At a Court of Vice Admiralty held at Newport In S3 Colony On Monday the 4th day of August A. D. 1746 At Ten o the Clock A.M. Present the honble Wm Strengthf3 Esqr Deputy Judge The Court being opened The petition of Henry Pagget; with the Citation being read in *381Court The Adverse party not being present the Court was adjourned untill 3 o the Clock P. M. The Court being opened accordingly His Honr the Dep: Judge, proposed that both partys should chuse two Men, And that the Judge the third to Value the Sloop. woh was agreed to Accordingly they proposed Cap4 Thos Wickham, and Benjm Wickham. Philip Wilkinson The Court was adjourned Untill further Notice opened and Adjourned Saturday Sepr the 21st 1746. The Court being opened The petition being read, etc. The Evidences, Viz4 Mr Ward Adv° for the Pet1' opened the Case and a reply made by Mr Updike adv° for the defendants, and Closed by Mr Ward. And the Court was adjourned untill further Notice The Decree was given the 2 6th day of Sepr 1746. A Bond was Lodged by Stephen Hopkins and John Mawney, agreable to the Decree
Newport Aug4 7th 1746.
Pursuant to the within Warrant, we the subscribers have viewed the Sloop Reprisal with her Guns, Stores, etc. as she came from her Last Cruise, agreable to the Inventory delivered to us by the parties concerned, and do Judge the said Sloop, with her Stores etc. (Including Eighty pounds allowed for one mainsail, two qas of Old Cable, and one Anchor as per agreement of the owners) To be worth Thirty eight hundred and Twenty pounds Old T enor.
Thos Wickham
Philip Wilkinson
Benja Wickham
I The Subscriber being Very, ConverSent, in Henry Paggit Esqr Company During The Time the Sloop Reprisal was fitting out in Augst Last past and I often heard the said Henry say that he had offered the other Owners of Said Sloop Either to Sell his part of Sa Sloop to them, or to buy all their parts; further he the Said Henry Told me he Had, Set a price on the Whole of Said Sloop and her appurteinences, which price was four Thousand and four hundred pound to be paid in one year after Sail, and further Saith not Providence September 4th Anno Domini 1746
Wittness my hand Daniel Jenckes
Sworn To this 4th Day of September A D 1746 Stephen Hopkins
Present Before Mee John Whipple Jus Peese
The Deposition of Cap4 Obediah Brown of Providence in the County of Providence being of Lawfull age Testifieth and Saith That Some Time in the month of July Last past, he This Deponant was in Company with Stephen Hopkins, and Henry Paggit Esqrs both of Said Providence, and That he heard the Said Paggit offier the Said Hopkins four thousand four hundred pounds for the whole of the Sloop Reprisal to be paid in Twelve *382month upon good Security: and the Said Paggit offered to Sell his part of Said Sloop at the Same Rate and the Said Hopkins answerd the Said Paggit and Said you Shall have my part of Said Sloop at that Rate for I Look upon that to be more then She is worth and further Said not
Obediah Brown
PROVIDENCE IS September the 4th 1746 The above Subscriber Obediah Brown personaly appeared and made oath to the Truth of the above Deposition before me Daniel Jenckes Just Quo™ Mr Stephen Hopkins being Present
[Admiralty Papers, IV, 66]
The Deposition of Wm Pearce of Providence Inholder of Lawfull age testifyeth that The Articles for the Sloop Reprisal was put up in his House sometime in July last in order to get Men to go a Cruise in her, and that Stephen Hopkins Esqr had signed said Articles for himself and Company Owners of sa Sloop, and th* sometime in the Sa Month Henry Paget Esqr Did stick or fasten under said Articles awriting signed by him the Sa Paget protesting against the proceedings of said Owners that he would have nothing to do with the fitting of her out as a Privateer and further saith not
William Pearce
Sworn To in the Presents of Stephen Hopkins this forth Day of September A D 1746 Before Mee John Whipple Jus Peese.
Bill Cost. Paget a1 Hopkins eta
Drawing Petition £ 13 4
Allowing the same 1 34
to the Marshall for the Precept Journey 8
horse hire and Service 10
Bails Bond and Enactment 1
Ward of Appraisment 1 5
returns on Oath 1 5
five evidences 5
four Adjournments 2 18 4
Decree and Record6 8
filing Papers and taxing Cost 1
Lawyers fee. £ 23 3
Bond 6
I Order and Decree that Stephen Hopki[n]s, John Mauney, John Andrews, Chris11 Lippit, Jerk Lippit Joseph Lippit, and Eliz11 Dyne owners of Seven Eights parts of the Sloop Reprisal or any two of them which shall be agreeable to the Appellant do give bond in the Regrs office to pay unto Henry *383Pagget, his Heirs or Assigne The Sum of Four Hundred Seventy Seven Pounds Ten Shillings Currant Money of this Colony, of the Old Tenor, In case the said Sloop be taken or any other ways lost, As also in Case she returnes to make his Proportion good at that Value agreeable to the Appraisment made, and Lodged in this Court, I also order the said Stephen Hopkins, John Mauney John Andrews, Chrisr Lippit, Jerh Lippit Joseph Lippit, and Elizh Dyne To Pay the Cost of this Court
Wm Strengthfield
Newport Sepr 26th 1746